—Appeal by the defendants David B. Bernfeld and Hoffinger Friedland Dobrish Bernfeld & Stern, P. C., from stated portions of an order of the Supreme Court, Westchester County (Lefkowitz, J.), entered November 7, 1996, and cross appeal by the plaintiff from stated portions of the same order.
Ordered that the order is affirmed insofar as appealed and cross-appealed from, without costs or disbursements, for reasons stated by Justice Lefkowitz at the Supreme Court.
Copertino, J. P., Friedmann, Krausman and Goldstein, JJ., concur.